Citation Nr: 0031464	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  97-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for panic attacks.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The appellant had a period of unverified service in the 
reserves between May 1985 and March 1993. 

The appellant filed a claim in February 1996 for service 
connection for panic attacks and for hypertension.  This 
appeal arises from the November 1996 rating decision from the 
Providence, Rhode Island Regional Office (RO) that denied the 
appellant's claim for service connection for panic attacks 
and hypertension.  A Notice of Disagreement was filed in 
December 1996 and a Statement of the Case was issued in 
January 1997.  A substantive appeal was filed in April 1997 
with a request for a hearing at the RO before a Member of the 
Board.  In June 1997, the appellant requested a hearing at 
the RO before a local hearing officer.  In August 1997, the 
abovementioned RO hearing was held.

On July 22, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2000).

The Board notes that the appellant, at the August 1997 RO 
hearing, appeared to raise claims for secondary service 
connection for ulcer disease, irritable bowel syndrome and 
sleep disorder.  The RO has not developed these issues and 
the issues are not inextricably intertwined with the current 
appeal.  As no action has been taken, they are referred to 
the RO for the appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [hereinafter 
referred to as the Act].  Among other things, this Act 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the act is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  With regard to new 
legislation or VA issue, the Court of Veterans Appeals has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the changes in 
the notice and duty to assist provisions brought about by 
this Act, a remand is required.   

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, the nature of 
the appellant's service in the National 
Guard between May 1985 and March 1993.  
In particular, all periods of active duty 
training and inactive duty training 
should be determined.

2.  The RO should make an attempt to 
secure any additional service medical 
records through official channels.  In 
particular, the RO should attempt to 
obtain records of the appellant's 
treatment at Ft. Knox in May and June 
1985 and at Camp Edwards from November 
1987 to January 1988.  Any additional 
records from Camp Edwards from 1987 
regarding hypertension should be 
obtained.

3. The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for panic 
disorders and hypertension during his 
period of service and since that time.  
After securing the necessary release, the 
RO should obtain these records, including 
from Rhonda Matlack, M.A., Jocelyn 
Barrett, M.S.W., Linda Pfeil, Lee Corwin, 
M.D., a Dr. Stern, Arthur Bobruff, M.D., 
George Mitchell, M.D., Richard Payne, 
M.D., Robert G. Covett, D.O., Richard A. 
Gross, M.D., Peter Gordon, M.D. of Good 
Samaritan Medical Center, Thomas B. 
Tokarz, Ph.D., a Dr. Richard Mitchell, a 
Dr. Spector, Enid Lap [sic], L.C.S.W., 
and any VAMC treatment records, including 
from the Brockton, Massachusetts VAMC.  

Philippe J. Sioufi, M.D., of the 
Brockton, Massachusetts, VAMC and Jocelyn 
Barrett M.S.W., should be requested to 
provide treatment records and rationale 
for their May 1997 and April 1997 
comments, respectively, that the 
appellant suffered panic attacks while in 
the military.  The reasons and bases for 
the opinions rendered should be discussed 
in detail with citations to authority and 
investigation for all conclusions 
reached. 

Further, Bruno Franek, M.D. and Roger 
Berard, M.D. from the Providence, Rhode 
Island VAMC, should be contacted to 
elaborate on their statements from their 
October 1996 examination reports, that, 
nosed with hypertension 
during a period of service.  The reasons 
and bases for these statements should be 
discussed in detail.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  The appellant should be afforded a VA 
cardiovascular examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
provided with a list of all periods of 
active duty training.  After reviewing 
the record and examining the appellant, 
the examiner should opine whether it is 
at least as likely as not that 
hypertension had its onset during a 
period of active duty training.  The 
underlined standard of proof should be 
utilized in formulating a response.  The 
reasons and bases for any conclusion 
reached should be discussed.  The 
physician should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

6.  The appellant should additionally be 
afforded a psychiatric examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should be 
provided a list of all periods of active 
duty training.  After reviewing the 
record and examining the appellant, the 
examiner should opine whether it is at 
least as likely as not that a panic 
disorder had its onset during a period of 
service.  If so, the period of service 
should be specified.  The underlined 
standard of proof should be utilized in 
formulating a response.  The reasons and 
bases for any conclusion reached must be 
discussed.  The physician should review 
the record and note whether he or she 
agrees or disagrees with any opinion of 
record and the reasons therefore.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the new Act, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


